Citation Nr: 0608109	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
postural back strain.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the RO.  In that 
decision, the RO reopened a claim of service connection for 
chronic postural back strain, which had been previously 
denied in October 1958.  However, the RO confirmed and 
continued the previous denial. 


FINDINGS OF FACT

1.  By decision entered in October 1958, the RO denied the 
veteran's claim for service connection for chronic postural 
back strain on the grounds that the claimed disability was 
not shown to have been incurred in, or aggravated by, 
service.  The RO notified the veteran of its decision, and of 
his appellate rights, but he did not initiate an appeal 
within one year.

2.  Private medical opinion evidence submitted by the veteran 
in August 2004 purports to link a current back disability to 
service.

3.  Without good cause, the veteran failed to report for a 
September 2004 VA examination, scheduled by the RO in 
conjunction with his reopened claim for service connection 
for chronic postural back strain.

4.  The veteran does not have back strain that is 
attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The October 1958 decision is final.  38 C.F.R. §§ 19.2, 
19.5 (1958)

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for chronic postural 
back strain.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. § 3.156, 3.303 (2005).

3.  Chronic postural back strain is not the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

Here, the record shows that, in October 1958, the RO denied 
the veteran's claim for service connection for chronic 
postural back strain.  The RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 C.F.R. §§ 19.2, 19.5 (1958).  
His claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2005).  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence submitted with the 
veteran's July 2004 claim for reopening includes a January 
2003 opinion letter from Dennis P. McGowan, M.D., an 
orthopedic surgeon, which suggests a link between current 
back disability and military service.  This evidence relates 
to an unestablished fact necessary to substantiate the 
veteran's claim (i.e., that his current back disability may 
be connected to service); is neither cumulative nor redundant 
of the evidence that was of record in October 1958; and, 
presuming its credibility, raises a reasonable possibility of 
substantiating his claim.  The evidence submitted is 
therefore new and material, and the claim is reopened.

Service Connection

The veteran contends that service connection should be 
established for chronic postural back strain.  He maintains 
that his current back disability can be attributed to an 
injury in service where his service medical records show he 
was treated for an episode of low back pain during February 
1951.  



Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of an August 2004 letter to the veteran.  The letter 
informed the veteran of the evidence required to reopen and 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The letter also requested that he 
send any treatment records in his possession that pertained 
to the claim.  In a September 2004 statement, the veteran 
said he had no further medical evidence to submit.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the August 2004 notice was, in fact, sent 
before the RO issued its decision on the veteran's claim in 
December 2004.  Accordingly, there is no issue in this case 
with respect to the timing of the notice.  Although the 
notice did not refer to the criteria for rating back 
disabilities or to the criteria for awarding an effective 
date for any award of compensation, see Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), neither of those 
issues is before the Board.  Consequently, the Board does not 
find that a remand is required for further notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the veteran submitted with his claim to 
reopen an April 2002 report from his primary care physician, 
W. M. Suleiman, M.D., which included a diagnosis showing a 
back disorder, and a referral to Dr. Dennis P. McGowan, an 
Orthopedic Surgeon.  He also submitted the previously cited 
January 2003 opinion letter from Dr. McGowan.  In that 
letter, Dr. McGowan says he has reviewed the veteran's 
"emergency room record from April 16, 1951.  He had actually 
been treated for an injury to his back while involved in the 
military service.  From this record it is more likely than 
not that his current back disability and treatment for his 
back has been at least partially causally related to injuries 
while in the service.  He certainly should be service 
connected."  The RO obtained the veteran's service medical 
records and prior claims file, and VA treatment records from 
September 1999 to January 2001.  Pursuant to releases 
provided by the veteran, the RO obtained medical records from 
Dr. Suleiman from August 2002 to April 2004, and from Dr. 
McGowan from March 2002 to October 2003. 

Pursuant to the duty to assist, VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, the record established that the veteran has a 
current back disability, that he was treated for a back 
problem in service, and Dr. McGowan's January 2003 opinion 
letter suggests an association between his present back 
disability and a back problem in service.  Accordingly, by an 
appointment letter mailed on September 9, 2004, the RO 
scheduled the veteran for a VA examination on September 30, 
2004, for which he failed to report.  By a statement dated 
September 10, 2004, the veteran said he had no further 
medical evidence to submit. The veteran has not identified, 
and/or provided releases for, any other relevant evidence 
that exists and can be procured, and no further development 
action is necessary. The Board finds that the duty to assist 
has been fulfilled.
 
C.  Failure to Report for the VA Examination

While the record is clear that the veteran suffers from a 
current back disability subsequent to several surgical 
procedures in recent years, the Board finds that Dr. 
McGowan's January 2003 opinion letter did not merit 
sufficient weight to determine whether the veteran's back 
disability was incurred in or aggravated by service because 
(1) Dr. McGowan's opinion was not based on a review of the 
entire claims file and service medical records; (2) it failed 
to consider an April 1956 VA medical record of treatment for 
back pain from an injury due to wood chopping; (3) in-service 
x-rays showed no abnormality of the spine; and (4) it did not 
include any medically supported reasons and bases for the 
opinion.  (The RO's decision was critical of Dr. McGowan's 
reference to an emergency room record dated April 16, 1951, 
saying there was no such record bearing that date.  The Board 
notes that the service medical record to which the doctor 
apparently refers has notations relating to the veteran's 
back examination dated in February 1951, but it was copied on 
the same page next to a dental record dated April 16, 1951.  
The examination notes of February 1951 also show that the 
veteran said he had a history of low back pain going back to 
1943, when he would have been 16 years old).  In its 
decision, the RO noted the failure to report for the 
September 2004 VA examination, stating that "[e]vidence 
expected from this examination which might have been material 
to the outcome of this claim could not be considered."

The Board finds that the September 2004 VA examination was 
required to determine whether the veteran meets the criteria 
for service connection for his back disability.  Because the 
question of the veteran's entitlement to service connection 
for his back disability turns on whether he meets the 
criteria for service connection, and because the VA 
examination was required in order to assess whether he had in 
fact met those criteria in light of the entire record (as 
contrasted to the limited history on which Dr. McGowan based 
his opinion), the benefit sought cannot be granted.  VA 
regulations provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
reopened claim for a benefit which was 
previously disallowed, . . .the claim shall 
be denied.

38 C.F.R. § 3.655 (a) & (b) (2005).

Here, the record shows that the veteran was notified of the 
provisions of § 3.655 by the statement of the case issued to 
him in April 2005.  Nevertheless, despite having received 
such notice, he has not provided any explanation for his 
failure to appear for the September 2004 examination.  It may 
therefore be said that his failure to appear was without good 
cause.  His claim for service connection for chronic postural 
back strain must therefore be denied.  Id.  



	(CONTINUED ON NEXT PAGE)



ORDER

The veteran's claim for service connection for chronic 
postural back strain is reopened; to this limited extent the 
appeal is granted.  

Service connection for chronic postural back strain is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


